Citation Nr: 1028431	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  02-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-
connected psychiatric disorder, including adjustment disorder 
with anxiety, paranoid schizophrenia, and psychotic bipolar 
disorder, for the period from April 15, 1999, to November 19, 
2006, to include entitlement to a total rating based on 
individual unemployability.  

2.  Entitlement to an initial rating in excess of 70 percent for 
a service-connected psychiatric disorder, including adjustment 
disorder with anxiety, paranoid schizophrenia, and psychotic 
bipolar disorder, from November 20, 2006, to include entitlement 
to a total rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 30, 1981, to 
March 11, 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

Procedural history

A review of the record indicates that on April 15, 1999, the 
appellant submitted a claim of service connection for a 
disability which he characterized as "mental instability."  In 
a January 2000 rating decision, the RO denied service connection 
for a psychiatric disorder, finding that the claim was not well 
grounded, under criteria then in effect.  

Pursuant to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), in a July 2001 rating decision, the RO 
reconsidered the appellant's claim of service connection for a 
psychiatric disorder.  Among other things, the VCAA eliminated 
the concept of a well-grounded claim and provided that any claim 
which had been previously denied as not well grounded shall, on 
the request of the claimant or the Secretary's own motion, be 
readjudicated as if the denial had not been made, provided that 
the denial was one that became final during the period beginning 
on July 14, 1999, and ending on the date of enactment of the 
VCAA, November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096, 
2099, §7(b); see also VA O.G.C. Prec. Op. No. 3-2001, published 
at 66 Fed. Reg. 33,309-01 (Jan. 22, 2001).

In the July 2001 rating decision, the RO denied service 
connection for a psychiatric disorder and the appellant appealed.  
Following litigation at the Board and the U.S. Court of Appeals 
for Veterans Claims (Court), in a January 2006 rating decision, 
the RO granted service connection for adjustment disorder with 
anxiety and assigned an initial zero percent rating, effective 
April 15, 1999.  

In November 2006, the appellant's attorney submitted a statement 
to the RO which he characterized as a "Motion for 
Reconsideration by a Decision Review Officer."  In the "Motion 
for Reconsideration," the appellant's attorney indicated that 
the appellant sought service connection for paranoid 
schizophrenia.  He also argued that the appellant was entitled to 
a total rating based on individual unemployability due to 
service-connected disability (TDIU), effective July 22, 1999.  

In response to the "Motion for Reconsideration," in a June 2007 
rating decision, the RO denied service connection for paranoid 
schizophrenia and TDIU.  Liberally construing various subsequent 
statements from the appellant's attorney, the RO was able to 
determine that an appeal had been perfected with the June 2007 
rating decision denying service connection for schizophrenia and 
TDIU.  Additionally, the record shows that both the Board and RO 
subsequently liberally construed statements from the appellant's 
attorney to determine that an appeal had been perfected with the 
January 2006 rating decision assigning an initial noncompensable 
rating for adjustment disorder with anxiety.

In a May 2008 decision, the Board granted service connection for 
paranoid schizophrenia.  The remaining matters then on appeal-
entitlement to an initial compensable rating for adjustment 
disorder and entitlement to TDIU-were remanded to the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (discussing 
inextricably intertwined issues).  .

While the matter was in remand status, in an October 2008 rating 
decision, the RO effectuated the Board's May 2008 decision 
granting service connection for paranoid schizophrenia.  The RO 
assigned an initial 70 percent disability rating for 
schizophrenia, effective November 20, 2006.  Thereafter, in a 
March 2010 rating decision, the RO recharacterized the 
appellant's service-connected psychiatric disability as 
"adjustment disorder with anxiety and paranoid schizophrenia, 
currently diagnosed as psychotic bipolar disorder."  The 70 
percent disability rating effective from November 20, 2006, was 
continued.  

Since this matter was last before the Board, the Court has issued 
a decision holding that a request for TDIU, whether expressly 
raised by the appellant or reasonably raised by the record, is 
not a separate claim for benefits, but rather an attempt to 
obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability on which entitlement to TDIU is based has already been 
found to be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
The Court also issued a decision holding that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by a claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given 
the appellant's contentions, and the evidence of record, the 
arguments of his attorney notwithstanding, the Board has 
recharacterized the issues on appeal as set forth on the cover 
page of this decision.  

Additional matters

In April 2010, the RO received a request from the appellant's 
attorney for copies of various VA medical examination reports and 
clinical records.  He indicated that he wished to review the 
documents before providing additional arguments in support of the 
appellant's appeal.  Later that month, the RO provided the 
requested documents to the appellant's attorney.  He did not 
respond.  In a June 2010 letter, the RO advised the appellant and 
his attorney that his case was being returned to the Board.  In a 
subsequent June 2010 letter, the Board advised the appellant and 
his attorney that his appeal had been returned to the Board for a 
decision.  Having received no additional arguments or other 
communications from the appellant's attorney, the Board will 
proceed with consideration from the appeal.

As set forth below, a remand of this matter is necessary.  The 
appeal is REMANDED to the RO.  


REMAND

Under the VCAA, VA a duty to obtain a medical opinion when such 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  In this case, the 
appellant's service-connected psychiatric disability has been 
variously diagnosed as adjustment disorder with anxiety, paranoid 
schizophrenia, and psychotic bipolar disorder.  Regardless of the 
differing diagnoses, the RO has not yet obtained a clear medical 
opinion addressing the effect of the appellant's service 
connected psychiatric disability, regardless of its diagnosis, on 
his employability.  See e.g. Friscia v. Brown, 7 Vet. App. 294 
(1995) (holding that VA may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, that a 
veteran's disability does not prevent him from performing work 
that would produce sufficient income to be other than marginal); 
see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA is 
precluded from differentiating between symptomatology attributed 
to a service-connected disability and a non service-connected 
disability in the absence of medical evidence which does so).

Additionally, despite the Board's May 2008 remand instructions, 
the RO has not yet considered the appellant's entitlement to an 
initial compensable rating for his service-connected psychiatric 
disability from April 15, 1999, in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
compliance with remand instructions is neither optional nor 
discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  For these reasons, another remand is necessary.

Finally, the Board notes that the appellant and his attorney have 
not yet responded to the RO's request that the appellant provide 
a completed VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  The Board wishes to 
remind the appellant and his attorney that the duty to assist in 
the development and the adjudication of VA claims is not a one-
way street.  If a claimant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991); see also 38 C.F.R. 
§ 3.158(a) (where evidence is requested in connection with a 
claim for increase is not furnished within one year after the 
date of the request, the claim will be considered abandoned).  
The appellant is advised that he must return the completed VA 
Form 21-8940 to the RO as soon as possible, seeking the 
assistance of his attorney if necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA psychiatric examination to determine the 
severity of his service-connected 
psychiatric disability, including the 
effect of such disability on his 
employability.  The claims folder should be 
made available to the examiner.  After 
examining the appellant, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that the 
appellant is unable to secure or maintain 
substantially gainful employment solely as 
a result of his service connected 
psychiatric disability, currently diagnosed 
as psychotic bipolar disorder.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
rendered.

2.  After completing any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on appeal, 
including consideration of the issue of 
entitlement to TDIU from April 15, 1999.  
If the benefits sought are not granted in 
full, the appellant and his attorney should 
be provided a supplemental statement of the 
case and afforded an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


